Title: To James Madison from Patrick Magruder, 16 March 1816
From: Magruder, Patrick
To: Madison, James


                    
                        
                            Sir
                        
                        Washington, March 16 1816
                    
                    The office of accountant of the navy department being vacant by the death of Mr. Turner, permit me to express a wish to be considered on the list of applicants to fill the duties of that station. I have thought it unnecessary to procure recommendation letters, as presuming I am sufficiently known to you. Reasons very urgent have prompted this application and are deemed unnessary[sic] to be stated. I am Sir, ⟨yrs⟩ with respect,
                    
                        
                            Patrick Magruder
                            
                        
                    
                